DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/24/2020. 
               
Response to Amendment
In response to the action mailed on 8/27/2020, the Applicant has filed a response amending the claims.
 
Response to Arguments
In view of Applicant’s response the claims are allowable. 

Allowable Subject Matter
Claims 1-11 are allowed.  

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Cabello et al (US Pat 10250330) Fig 4 teaches a system with a photonic frequency converter 402 that converts two input RF signals (i.e. frequencies) (from input 404) into at least two output RF signals 406, a single-sideband modulator (SSB) 212 comprising an electro-optical intensity modulator with an optical input and at least one optical output, a set of optical sources 214 generating optical signals at a plurality of different 

Way (US Pub 20050286908) Fig 5  teaches an optical single-sideband modulator comprising an electro-optical intensity modulator (Mach-Zehnder modulator) with at least one input for a DC voltage (DC bias) and at least two RF inputs for receiving at the same time two modulation RF signals (f1, f2) having each a different frequency from the other.

Smith et al (Technique for optical SSB generation to overcome dispersion penalties in fibre-radio systems) Fig 1 teaches an electro-optical intensity modulator MZM with at least one input for a DC voltage (DC bias) and at least two RF inputs for receiving two modulation RF signals at different frequencies (e.g. from 0-20GHz).



Sugata et al (US Pat 6594070) Fig 3 teaches an optical source 10D that generates an optical signal modulated by local-oscillator signals (i.e. from 11B) at least two of which have different frequencies (e.g. 1 KHz, 4 KHz,...).

Way et al (US Pub 20020030877) Fig 6A teaches an electro-optical intensity modulator 104 comprising at least one input (i.e. a DC electrode 108) for a DC voltage and at least two RF inputs (i.e. AC electrodes 106) for receiving two modulation radiofrequency signals at different frequencies (e.g. f1, f2,...).

Piehler et al (US Pat 5940196) Fig 5 teaches a network comprising an optical transmitter with a modulator 86 that modulates two wavelengths (ʎ1, ʎ2) based on received data RF, and an optical receiver that receives and recovers the data.



The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A photonic frequency converter having at least two radiofrequency (RF) input ports, for converting two input RF signals, each of the signals (i) being received on one of the ports and (ii) having a different frequency from the others into at least two output RF signals at the same time, said photonic frequency converter comprising: 
an electro-optical intensity modulator having an optical input and at least one optical output; 
a set of optical sources that are configured to generate optical signals at a plurality of different wavelengths, said optical signals being modulated by respective local-oscillator signals, at least two of which having different frequencies; 
an optical multiplexer arranged to multiplex said optical signals and to inject them into the optical input of the electro-optical intensity modulator; 
an optical/electrical detecting system configured to convert optical signals issued from the electro-optical intensity modulator to an RF domain; and 
a bank of electrical filters, which is configured to extract spectral components of the optical signals converted to the RF domain to deliver the at least two output RF signals, a frequency of each of the output RF signals being based on a combination of a frequency of one of the input RF signals and a frequency of one of said local-oscillator signals; 
wherein the electro-optical intensity modulator also has at least one input for a DC voltage and at least two RF inputs for receiving at the same time two modulation RF signals having each a different frequency from the other.


Although photonic frequency converters are well known in the art, there is no teaching, suggestion or motivation to generate a photonic frequency converter with the configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.


 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636